Mr. Justice House delivered the opinion of the court: Defendant, Nathaniel Russell, waived a jury and was found guilty in the municipal court of Chicago on an information charging him with unlawfully carrying a concealed weapon in violation of section 4 of the Deadly Weapons Act. (Ill. Rev. Stat. 1959, chap. 38, par. 155.) On review to the Appellate Court, First District, the judgment of the trial court was affirmed. (23 Ill. App. 2d 13.) He now prosecutes a writ of error to this court contending that the charge is not supported by the evidence. We have carefully considered the record and are of the opinion that the Appellate Court was correct. Accordingly, the opinion of the Appellate Court, First District, is adopted as the opinion of this court, and its judgment affirming the municipal court of Chicago, is affirmed. Judgment affirmed.